DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 5/20/22.

The application has been amended as follows: 

1. (currently amended) An authentication method comprising a verification process and an authentication process, wherein the verification process and the authentication process are conducted on at least two distinct systems, wherein at least parts of the verification process are conducted on at least one verification device including a self-service terminal, and at least parts of the authentication process are conducted on at least one authentication device, wherein the verification process comprises, at the self-service terminal:
- capturing first biometric data of a person;
- extracting second biometric data from a biometric identification document;
- obtaining an identification number, wherein the identification number is a unique identification number extracted from the biometric identification document;
- comparing the first biometric data with the second biometric data from the biometric identification document and calculating first similarity value based on the comparison, wherein the first similarity value is compared value threshold; and
- in response to the first similarity value exceeding the first similarity value threshold:
(i) verifying the person’s identity;
(ii) gathering additional data related to the person;
(iii) certifying the first biometric data and the additional data related to the person;
(iv) storing the certified first biometric data and the certified additional data related to the person;
(v) generating a key using the identification number and the additional data related to the person;
(vi) encrypting the certified first biometric data and the certified additional data related to the person with the key; and
(vii) storing the encrypted certified first biometric data and the encrypted certified additional data related to the person with the identification number in a central database; and
wherein the authentication process comprises:
- capturing live biometric data of the person;
- receiving the first biometric data of the person by:
(i) capturing an image of the biometric identification document of the person;
(ii) extracting the identification number from the biometric identification document;
(iii) generating the key using the extracted identification number and the additional data related to the person;
(iv) requesting the stored encrypted certified first biometric data from the central database using the identification number; and
(v) decrypting the encrypted certified first biometric data with the key generated using the extracted identification number and the additional data related to the person;
- comparing the live biometric data with the first biometric data and calculating a second similarity value based on the comparison; and
- authenticating the person in response to [[a]] the second similarity value value threshold

2. (cancelled)

3. (currently amended) The authentication method of claim [[2]]1, wherein at least one of the verification devices is a mobile device of the person, and wherein, in the verification process, storing the certified first biometric data and the certified additional data related to the person comprises storing the certified first biometric data and the certified additional data related to the person on the mobile device of the person, and wherein, in the authentication process, receiving the first biometric data of the person comprises transferring the certified first biometric data from the mobile device of the person to the authentication device.

4. (cancelled)

5. (currently amended) The authentication method of claim [[2]]1, wherein at least one of the verification devices is a mobile device of the person, and wherein, in the verification process, storing the certified first biometric data and the certified additional data related to the person includes storing the certified first biometric data and the certified additional data related to the person 
wherein storing the encrypted certified first biometric data and the encrypted certified additional data related to the person with the identification number in the central database is performed a need to be authenticated in the near future



6-7. (cancelled)

8. (currently amended) The authentication method of claim [[4]]1, wherein the central database is at least one of: secured by a hardware security module, and encrypted.

9. (currently amended) The authentication method of claim 1, wherein the first biometric data, the second biometric data from the biometric identification document, and the live biometric data comprise at least one of biometric facial images, iris scans, and fingerprint images

10. (currently amended) The authentication method of claim [[2]]1, wherein the additional data comprises at least one of data extracted from the biometric document, manually entered data, and data retrieved from a third party

11. (currently amended) The authentication method of claim 1, wherein the first biometric data, the second biometric data from the biometric identification document and the live biometric data comprise vectorized representations of at least one of biometric facial images, iris scans, and fingerprint images; and
wherein the algorithm used for generating the vectorized representations is predefined by an operator of the authentication device.

12. (currently amended) The authentication method of claim 1, wherein at least one of capturing the first biometric data, and , comprises taking a photo of at least a part of the person; and
wherein extracting the second biometric data from the biometric identification document in the verification process comprises at least one of taking a further photo of the biometric identification document, scanning the biometric identification document, or visually inspecting the biometric identification document.

13. (currently amended) The authentication method of claim 1, further comprising, during the authentication process:
when a requirement of authentication ends, deleting the received first biometric data of the person.

14. (currently amended) The authentication method of claim 1, wherein authenticating the person comprises 

15. (previously presented) The authentication method of claim 1, wherein the verification process further comprises generating a user account associated with a unique user ID for the person, wherein the user account is secured by a user name and a PIN.

16. (currently amended) An automatic authentication system for authenticating a person, the system comprising:
- at least one verification device including a self-service terminal; and
- at least one authentication device
verification device; wherein the at least one verification device and the at least one authentication device are configured to communicate via a network; and wherein the self-service terminal is configured to:
- capture first biometric data of a person;
- extract second biometric data from [[the]]a biometric identification document;[[ and]]
- obtain an identification number, wherein the identification number is a unique identification number extracted from the biometric identification document;
- compare the first biometric data with the second biometric data from the biometric identification document and calculate a first similarity value based on the comparison, wherein the first similarity value is compared value threshold; and
- in response to the first similarity value exceeding the first similarity value threshold:
(i) verify the person’s identity;
(ii) gather additional data related to the person;
(iii) certify the first biometric data and the additional data related to the person;
(iv) store the certified first biometric data and the certified additional data related to the person;
(v) generate a key using the identification number and the additional data related to the person;
(vi) encrypt the certified first biometric data and the certified additional data related to the person with the key; and
(vii) store the encrypted certified first biometric data and the encrypted certified additional data related to the person with the identification number in a central database; and
wherein the at least one authentication device is configured to:
- capture live biometric data of the person;
- to receive the first biometric data of the person:
(i) capture an image of the biometric identification document of the person;
(ii) extract the identification number from the biometric identification document;
(iii) generate the key using the extracted identification number and the additional data related to the person;
(iv) request the stored encrypted certified first biometric data from the central database using the identification number; and
(v) decrypt the encrypted certified first biometric data with the key generated using the extracted identification number and the additional data related to the person;
- compare the live biometric data with the first biometric data and calculate a second similarity value based on the comparison; and
- authenticate the person in response to [[a]]the second similarity value value threshold

17-18. (cancelled)

19. (currently amended) A non-transitory computer-readable medium storing program code instructions executable by an automatic authentication system including at least one verification device including a self-service terminal, and at least one authentication device remote from the at least one verification device, to:
at the self-service terminal 
- capture first biometric data of a person;
- extract second biometric data from [[the]]a biometric identification document;[[ and]]
- obtain an identification number, wherein the identification number is a unique identification number extracted from the biometric identification document;
- compare the first biometric data with the second biometric data from the biometric identification document and calculate first similarity value based on the comparison, wherein the first similarity value is compared with a first similarity value threshold; and
- in response to the first similarity value exceeding the first similarity value threshold:
(i) verify the person’s identity;
(ii) gather additional data related to the person;
(iii) certify the first biometric data and the additional data related to the person;
(iv) store the certified first biometric data and the certified additional data related to the person;
(v) generate a key using the identification number and the additional data related to the person;
(vi) encrypt the certified first biometric data and the certified additional data related to the person with the key; and
(vii) store the encrypted certified first biometric data and the encrypted certified additional data related to the person with the identification number in a central database; and
at the authentication device:
- capture live biometric data of the person;
- to receive the first biometric data of the person:
(i) capture an image of the biometric identification document of the person;
(ii) extract the identification number from the biometric identification document;
(iii) generate the key using the extracted identification number and the additional data related to the person;
(iv) request the stored encrypted certified first biometric data from the central database using the identification number; and
(v) decrypt the encrypted certified first biometric data with the key generated using the extracted identification number and the additional data related to the person;
- compare the live biometric data with the first biometric data and calculate a second similarity value based on the comparison; and
- authenticate the person in response to [[a]]the second similarity value value threshold

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: obtaining an identification number, wherein the identification number is a unique identification number extracted from the biometric identification document; comparing the first biometric data with the second biometric data from the biometric identification document and calculating a first similarity value based on the comparison, wherein the first similarity value is compared with a first similarity value threshold; and in response to the first similarity value exceeding the first similarity value threshold: (i) verifying the person’s identity; (ii) gathering additional data related to the person; (iii) certifying the first biometric data and the additional data related to the person; (iv) storing the certified first biometric data and the certified additional data related to the person; (v) generating a key using the identification number and the additional data related to the person; (vi) encrypting the certified first biometric data and the certified additional data related to the person with the key; and (vii) storing the encrypted certified first biometric data and the encrypted certified additional data related to the person with the identification number in a central database; and receiving the first biometric data of the person by: (i) capturing an image of the biometric identification document of the person; (ii) extracting the identification number from the biometric identification document; (iii) generating the key using the extracted identification number and the additional data related to the person; (iv) requesting the stored encrypted certified first biometric data from the central database using the identification number; and (v) decrypting the encrypted certified first biometric data with the key generated using the extracted identification number and the additional data related to the person.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433